Citation Nr: 1809833	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  15-04 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, Missouri


THE ISSUE

Entitlement to a clothing allowance for the year 2014, due to the use of a left knee brace.

(The issue of an increased disability rating for an eye disability will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1973 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) based on a September 2014 decision of the St. Louis, Missouri VA Medical Center (VAMC).


FINDING OF FACT

The Veteran has affirmatively asserted that the knee brace used to treat his service-connected degenerative joint disease of the left knee causes wear and tear to his clothing, and there exists no specific medical or lay evidence of record to the contrary. 


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the year 2014 have been met. 38 U.S.C. § 1162 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2014 letter, the St. Louis VAMC denied the Veteran's claim for clothing allowance for the 2014 calendar year because it found that the knee brace worn by the Veteran at a September 2014 examination, which had been issued to him for treatment of his service-connected degenerative joint disease of the left knee, was more than 3 years old.  The VAMC noted that the Veteran had been issued a brace in both 2002 and 2009, and he wore the 2002 brace to the examination.  Because the brace was more than 3 years old, the VAMC concluded that the Veteran was not eligible for a clothing allowance for 2014.   

In the pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810 (a)(1)(ii)(A).

In his October 2014 Notice of Disagreement, the Veteran contended that he wore a knee brace daily to alleviate the symptoms of his service-connected degenerative joint disease.  He explained that he had worn the older brace to the examination, which placed it at a lower position on his knee than usual.  However, he asserted, regardless of the placement of the brace, his clothing was still affected by its hinges. 

The controlling regulation pertaining to clothing allowance does not require that a brace be any certain age; it is enough that a brace being worn for treatment of a service-connected disability tends to cause wear and tear to clothing.  38 C.F.R. 
§ 3.810 (a).  As the Veteran wears a brace on his knee, and is fully aware of its effect on his clothing, he is competent to report whether the brace results in wear and tear to his clothes.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds that his affirmative statement constitutes persuasive evidence in favor of his claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

On the other hand, the February 2015 Statement of the Case (SOC) issued by the St. Louis VAMC explained that it is the practice of the Veterans Integrated Service Network to deny clothing allowances for braces that are more than 3 years old.  Curiously, the SOC cites as authority the VHA Handbook 1173.15, paragraph 2a, which explains that a clothing allowance is warranted when a service-connected disability requires a veteran to wear or use an orthopedic device that wears out or tears clothing such as pants.  

The Board notes that there is nothing in the quoted section of the handbook which makes any mention of the age of any orthopedic devices.   

Even if the VHA Handbook advised that the age of the device was to be considered, the Board is not bound by the Handbook.  See 38 C.F.R. § 19.5 (2017) (stating that "[t]he Board is not bound by Department manuals, circulars, or similar administrative issues").  Thus, in weighing the non-specific VAMC references to the non-binding VHA Handbook against the Veteran's specific, competent lay assertions of the damage caused to his clothing, the Board finds that the weight of the probative evidence of record is in favor of a finding that the Veteran is entitled to a clothing allowance. 

Accordingly, resolving any and all reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 have been met.  38 C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).


ORDER


For the year 2014, a clothing allowance due to the use of a left knee brace is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


